          Case 2:19-cv-02105-WBS-CKD Document 18 Filed 09/17/20 Page 1 of 1


 1   Rene J. Dupart (SBN 289956)
     LAW OFFICES OF JON JACOBS
 2   1 Ridgegate Drive, Suite 245
     Temecula, CA 92590
 3   Telephone: (916) 663-6400
     Facsimile: (916) 663-6500
 4   rene@lemonbuyback.com

 5   Attorney for Plaintiffs
     YVONNE MARRIOTT AND
 6   STEVEN MARRIOTT

 7   Michael R. Halvorsen (SBN 227221)
     Matthew A. Gardner (SBN 266247)
 8   PHILLIPS, SPALLAS & ANGSTADT LLP
     11150 W. Olympic Blvd., Suite 670
 9   Los Angeles, CA 90064-1839
     Telephone: (310) 407-3017
10   Facsimile: (310) 772-0023
     mhalvorsen@psalaw.net
11   mgardner@psalaw.net

12   Attorneys for Defendants
     FOREST RIVER, INC., and
13   PAN PACIFIC RV CENTERS, INC.

14
                                UNITED STATES DISTRICT COURT
15                             EASTERN DISTRICT OF CALIFORNIA

16
     YVONNE MARRIOTT, an individual; and                  CASE NO.: 2:19-cv-02105-WBS-CKD
17   STEVEN MARRIOTT, an individual,
                                                          ORDER REGARDING NOTICE OF
18                    Plaintiffs,                         SETTLEMENT AND STIPULATION TO
                                                          DISMISS THE CASE
19   v.

20   FOREST RIVER, INC., a corporation; and
     PAN PACIFIC RV CENTERS, INC., a
21   corporation,

22                    Defendants.

23

24
             Pursuant to the stipulation of the parties, this action is hereby DISMISSED, and all
25   previously set deadlines are vacated.
26           IT IS SO ORDERED.
27   Dated: September 16, 2020
28
                                                      1
     Marriott v. Forest River, Inc., et al.                       ORDER RE NOS AND STIP TO DISMISS
